Citation Nr: 0023820	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  93-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  A determination of the propriety of the initial 
disability rating of 20 percent assigned to the veteran's 
service-connected residuals of a closed fracture of the mid 
distal left tibia and fibula, with subluxation of the 
peroneal tendon.

2.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected scarring of peripheral nerves associated 
with the veteran's service-connected residuals of a fracture 
of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted the veteran's claim for 
service connection for residuals of a closed fracture of the 
mid distal left tibia and fibula, with subluxation of the 
peroneal tendon, and assigned a 10 percent disability rating 
thereto.  The veteran filed a timely appeal to the disability 
rating assigned to this disorder. 

When this matter was previously before the Board in July 
1996, and again in February 1997, it was remanded to the RO 
for further development, which has been accomplished.  The 
case is now before the Board for appellate consideration.

The Board again notes that, as discussed in the February 1997 
remand, the RO, by a rating action dated in July 1996, 
granted service connection for scarring of peripheral nerves 
associated with a left tibia and fibula fracture, and 
assigned a 10 percent evaluation to this disability.  This 
disability was originally evaluated as part of the service-
connected residuals of a left tibia and fibula fracture, with 
subluxation of the peroneal tendon, for which the veteran 
filed a timely appeal, and was addressed in a supplemental 
statement of the case.  Accordingly, the Board construed his 
appeal as covering this related service-connected disorder as 
well. 

The Board's February 1997 remand also noted that in a 
February 1997 Informal Brief of Appellant in Appealed Case, 
the veteran's service representative addressed the issues of 
entitlement to service connection for a left knee condition, 
a low back condition, and a left hip condition.  The veteran 
was initially informed by the RO in a rating decision dated 
in July 1996 that service connection for the claimed left 
knee and low back conditions had been denied, and that a 
disability of the left hip had not been the subject of a 
rating decision.  As these matters had not been developed or 
certified for review by the Board, they were referred to the 
RO for appropriate action.  To date, it does not appear that 
the RO has addressed these claims.  In addition, in a 
subsequent Informal Brief of Appellant in Appealed Case dated 
in August 2000, the veteran's service representative again 
requested that action be taken on these claims, and also 
added a claim for service connection for a left ankle 
condition.  In addition, the veteran's service representative 
argued that the veteran's claimed left ankle condition, left 
hip condition, and low back condition had been aggravated by 
the shortening of the veteran's left lower extremity.  These 
matters have not been developed for review by the Board, they 
are referred to the RO for appropriate action.  The Board 
acknowledges the request by the veteran's service 
representative that these claims be remanded to the RO, 
rather than referred back for appropriate action.  However, 
as these claims are not in appellate status, the Board has no 
jurisdiction over these claims, and thus a remand to the RO 
at this stage of development would not be appropriate.

Finally, the Board notes that in February 2000, following a 
VA examination, the RO issued a rating decision which 
increased the disability evaluation for the veteran's 
service-connected residuals of a closed fracture of the mid 
distal left tibia and fibula, with subluxation of the 
peroneal tendon from 10 percent to 20 percent.  The effective 
date of this increase was determined to be September 5, 1990, 
i.e., the original date of the grant of service connection.  
The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Although the veteran's 
current claim is not an increased rating claim per se, this 
same rationale clearly applies to this case, since the 
veteran is seeking a higher initial disability rating.  There 
is nothing in the record to show that the veteran expressly 
stated that he was only seeking a 20 percent initial rating 
for his left leg disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (1999).  
Therefore, the issue of the propriety of the initial rating 
assigned for residuals of a closed fracture of the mid distal 
left tibia and fibula, with subluxation of the peroneal 
tendon, remains in appellate status.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's residuals of a closed fracture of the mid 
distal left tibia and fibula with subluxation of the peroneal 
tendon is manifested by a well-healed fracture, with full 
range of left knee and left ankle motion and evidence of some 
decreased functioning productive of not more than moderate 
disability, particularly after extended periods of activity.

3.  The veteran's scarring of peripheral nerves associated 
with the veteran's service-connected residuals of a fracture 
of the left tibia and fibula is manifested by decreased 
sensation and numbness over a small, ovoid area over the 
veteran's left shin, causing no more than mild functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left tibia and fibula fracture, with 
subluxation of the peroneal tendon, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.3, 
4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5262.

2.  The criteria for an evaluation in excess of 10 percent 
for peripheral nerves associated with a left tibia and fibula 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1-4.3, 4.7, 4.20, 4.27, 4.124a, 
Diagnostic Code 8599-8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to ratings in excess of 
those assigned for the initial ratings for his service-
connected residuals of a closed fracture of the mid distal 
left tibia and fibula, with subluxation of the peroneal 
tendon, and his service-connected scarring of the peripheral 
nerves.  Since these are original claims placed in appellate 
status by a notice of disagreement (NOD) taking exception to 
the initial rating award dated in April 1991, the claims must 
be deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claims.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  

Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

I.  Background

The veteran's service medical records show that he fracture 
his mid-distal left tibia and fibula while skiing in February 
1988.  Treatment at that time consisted of pins and a plaster 
leg cast for several months.  A May 1990 physical profile 
from the U.S. Army, completed just prior to the veteran's 
discharge from service, shows that he was placed on a limited 
activity schedule due to the malunited tibia fracture of the 
left leg.  Assignment limitations included no running, 
jumping, climbing, or crawling.  The veteran was also 
instructed to use crutches as needed.

At a VA examination conducted in October 1990, approximately 
one month after discharge from service, the veteran reported 
experiencing left lower leg pain after driving for more than 
2 hours, walking more than 1 mile, excessive use, or being 
exposed to cold weather.  Complaints also included occasional 
popping of the left ankle, and subluxation of the peroneal 
tendon.  Clinical examination at that time revealed normal 
knee and ankle reflexes, normal extensor muscles, and normal 
sensation in the lower legs and feet.  The calf circumference 
was 1 centimeter smaller on the left.  Motion of the foot and 
ankle was equal bilaterally, with dorsiflexion to 10 degrees, 
plantar flexion to 50 degrees, inversion to 20 degrees, and 
eversion to 20 degrees.  The peroneus brevis tendon 
subluxated laterally at the lateral malleolus, allowing the 
tendon to pass 3 millimeters anterior to the posterior edge 
of the lateral malleolus.  There was no tenderness or popping 
at the ankle joint.  The left distal tibia had bone 
prominence at the well-healed fracture at the junction of the 
middle and distal one-thirds.  The proximal fragment was 
anterior to the distal fragment by 3 millimeters, and this 
healed offset was palpable.  There was both numbness and some 
tenderness in this prominent area.  The rotational alignment 
of both tibia was normal at 30 degrees.  Longitudinal 
alignment was good for the left tibia.  

No X-rays were taken because the veteran had no desire for X-
rays and none were needed for the examiner's diagnosis.  
Diagnostically, the left tibia and fibula were status post 
treatment for closed fracture secondary to skiing.  One 
transverse fixation pin was placed and was later removed.  
The fracture was well-healed except for some anterior 
prominence of the bone at the fracture site.  Continuing pain 
and tenderness at the fracture site were diagnosed as 
secondary to soft tissue scarring from the fracture, as well 
as some continued healing of the fracture.  The left ankle 
popping and peroneal tendon subluxation began with the tibia 
fracture and were due to the same ski accident.  The popping 
of the ankle joint was diagnosed as normal joint noise.  The 
subluxation of the peroneal tendon was diagnosed as abnormal 
subluxation secondary to damage to the restraining ligaments.

A letter dated in March 1992 from David J. Zeps, M.D., 
indicated that he evaluated the veteran at that time for 
problems related to his left leg fracture.  X-ray results 
revealed some mild degree of remaining angulation of the 
tibia.  Evaluation by an orthopedic surgeon revealed a 
continued mild degree of valgus in the healed fragments, 
estimated to be approximately 5 degrees.  In addition, there 
was visible callus formation at the fracture site.  The 
veteran complained of continuing pain, particularly with 
walking or any more vigorous activity.  This pain was said to 
prevent him from doing such activities as running, jogging, 
jumping, climbing ladders, or crawling.  Suggested treatment 
consisted of continued physical therapy.

A letter dated in April 1992 by Yiichang Khan, M.D., is also 
of record.  The veteran's complaints at that time included an 
inability to run or stand for long periods of time due to 
pain.  It was noted that for the kind of work he was doing, 
which was clerical in nature, there was no problem in normal 
walking, and the veteran did not have a limp.  The veteran 
also complained of occasional discomfort along the peroneal 
tendon on the lateral aspect of the ankle, lasting for only a 
few minutes or so.  Examination revealed slightly less varus 
in the left leg as compared to the right, and no significant 
degree of swelling.  There was visible, non-tender callus 
formation a the fracture site.  He had a full range of knee 
and ankle motion.  The veteran's triceps were noted to be 
slightly hypertrophic as compared to the right side.  X-ray 
examination revealed that the fracture had healed, albeit in 
a slight degree of valgus.  The overall impression was a 
healed fracture, left tibia and fibula.  There was no 
significant degree of shortening or malrotation.  The left 
leg did exhibit a slight degree of valgus of about 5 degrees, 
but the examiner was unable to explain why the veteran had 
pain at the fracture site or was unable to run.

In addition, pursuant to a Board remand in March 1995, the 
veteran underwent a VA bones (orthopedic) examination in 
November 1995.  The veteran stated that he could only operate 
a car for 2 hours or walk for 10 minutes before pain and 
numbness of the left lower leg and hip and knee discomfort 
set in.  He also reported subluxation of the tendon at the 
left ankle.  Clinical examination revealed some limping with 
the left leg which the veteran attributed to lower leg pain.  
Toe- and heel-walking strength was satisfactory.  Sensation 
was noted to be diminished at the lower leg in the area of 
the fracture.  Calf circumference was 5 millimeters smaller 
on the left side.  Straight leg raising was easily tolerated 
to 80 degrees.  X-ray examination of the left lower leg 
revealed an old, well-healed fracture in the distal tibia and 
fibula.  X-rays of the veteran's left knee were normal, 
except for 1 millimeter osteophytes at the joint surface of 
the patella, indicative of some early degenerative changes.

The left lower leg was deemed normal in appearance except for 
some prominence at the fracture site.  The calf circumference 
was 5 millimeters smaller on the left, with the muscle 
condition being otherwise normal and equal.  Sensation was 
decreased anteriorly and laterally in the fracture area.  The 
tibial fracture had good alignment, with some slight anterior 
prominence.  The area of the fracture had moderate 
tenderness, as well as some posteromedial muscular tenderness 
in the area of the fracture.  The fibular area was nontender 
but had some numbness.  There was no redness or swelling 
observed.  

Motion of the feet and ankles was normal and equal, with 
dorsiflexion to 10 degrees, plantar flexion to 50 degrees, 
inversion to 30 degrees, and eversion to 20 degrees.  There 
was moderate pain with these movements at the left ankle.  
The left ankle was tender laterally.  The lateral ankle 
ligaments were somewhat deficient at both ankles upon 
palpation.  The peroneus brevis subluxated anteriorly at the 
left ankle.  There was no swelling of either ankle.  The feet 
were free of symptoms and were normal to examination.  Ankle 
joint X-rays were normal.

The examiner made a relevant diagnosis of a history of 
fracture of the tibia and fibula of the left lower leg, which 
was well healed.  Continued pain and numbness in the fracture 
area were diagnosed as bothersome, with scarring around the 
fracture site and possibly some scarring around the 
peripheral nerves.  In addition the examiner diagnosed left 
ankle pain and instability in the military and since due to 
chronic synovitis, secondary to easy spraining and secondary 
to recurrent subluxation of the peroneal tendon.  The 
examiner stated that he had reviewed the veteran's claims 
file, as instructed by the RO, and found nothing in it which 
contradicted the history and examination as described in the 
examination report.  

Most recently, following a Board remand in February 1997, the 
veteran underwent two VA examinations of his left lower 
extremity--the first for orthopedic disorders, and the second 
for peripheral nerve disorders.  At the time of the first of 
these examinations, conducted in November 1997, the examiner 
noted that he had received and reviewed the veteran's claims 
file prior to conducting his examination.  At the time of 
examination, the veteran reported that he treated his left 
leg problems with careful physical activity, the occasional 
use of a knee brace, and the use of high-top shoes to 
alleviate ankle discomfort.  He reported that his present 
comfort level allowed the operation of an automobile for at 
least 2 hours.  He stated that he could walk for 30 minutes 
on  a level surface, although walking increased the pain in 
the area of the old fracture.  He reported that he could work 
in a standing position for 8 hours per day, but that there 
was some increase in pain at the fracture site.  

The veteran also complained of some lateral discomfort in the 
left hip, and some moderate discomfort in the left knee.  He 
indicated that his knee pain had been minimal until 
approximately 1 to 2 months earlier, at which time it became 
moderate.  He stated that he had had some lateral swelling in 
the past month, and some partial collapsing of the left knee.  
He indicated that there was no locking.  He further 
complained of bothersome pain at the fracture site, with some 
numbness in a small area near the fracture.  He also reported 
some occasional pain in the left ankle.  The examiner found 
no loss of motion at either ankle, and there was no pain or 
numbness in the veteran's feet.  The veteran complained that 
the worst problem was the pain at the actual fracture area.

On physical examination, knee motion was from zero to 145 
degrees bilaterally, with no pain on motion, no increase in 
joint fluid, no swelling, and no tenderness.  The knee 
ligaments were normal.  The left lower extremity had some 
prominence anteriorly from the fracture at the junction of 
the middle and distal 1/3rds, with moderate tenderness at the 
fracture site.  There was some numbness medial to the 
fracture in an area equaling 3inches by 3 inches.  The left 
lower leg was otherwise nontender.  Calf circumference was 
equal bilaterally, and rotational alignment was normal.

Motion of the foot and ankle was normal and equal with 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 35 degrees, and eversion to 20 degrees.  There 
was no pain on range of motion testing, and the ankles showed 
no tenderness or swelling.  The peroneal tendon subluxated 
anteriorly on the left.  This tendon area was nontender when 
the tendons were in a normal position.  X-rays of the left 
leg showed that the left femoral head was 11 millimeters 
lower than the right femoral head.  This shortening was said 
to be due to the veteran's fracture.  X-rays of the left knee 
showed a moderate degenerative squaring of the medial femoral 
condyle, and a minimal degenerative squaring of the lateral 
femoral condyle.  There was a 2-millimeter osteophyte at the 
proximal joint surface of the left patella.  X-rays of the 
left ankle were within normal limits.  The fracture itself 
was well-healed.

The examiner diagnosed the following disorders:  mild chronic 
discomfort of the left knee, with continuing symptoms 
diagnosed as chronic synovitis and very early degenerative 
arthritis; possible scarring of the knee from injury at the 
time of the tibia fracture; a closed fracture of the left 
lower leg, well-healed except for a mild shortness; 
continuing pain and tenderness at the fracture site due to 
bothersome scarring; probable injury to the superficial nerve 
causing adjacent numbness; mild pain at the left ankle area 
due to some bothersome scarring; continued post-traumatic 
recurrent subluxation of the peroneal tendons; and shortness 
of the left lower extremity which slightly aggravated the 
status of the left knee and left ankle and caused a slightly 
aggravating slight limp.

The examiner then addressed the issue of the "symbolic" 
loss of motion to represent various functional factors, 
opining that "a 20-degree loss of flexion at the knee would 
adequately represent these various problems at the lower 
leg."

At the time of the veteran's peripheral nerves examination, 
conducted in December 1997, the veteran complained of 
persistent numbness over the shin area ever since the cast on 
his left leg was removed.  This area was oval in shape, just 
above the fracture zone, measuring 3 centimeters by 2 
centimeters.  He reported the numbness became worse when he 
walked extensively, and that he suffered from a shooting pain 
and fatigue at the area of the fracture upon extensive use of 
the leg.  The only relevant finding on physical examination 
was reduced pinprick sensation in an oval patch in the mid-
shin area, as described above.  The examiner diagnosed 
neuropathy of the inferior patellae nerve, likely a distal 
branch, which should not be occupationally or motorically 
disabling.  

The Board acknowledges the assertion by the veteran's service 
representative, as set forth in an Informal Brief dated in 
August 2000, that the examiner who performed the peripheral 
nerves examination did not have the veteran's claims file 
before her, and, as such, her examination was not an 
"informed examination."  Although the examiner did not 
specifically state that she had reviewed the veteran's claims 
file prior to her examination, it appears from the RO records 
that the file was sent to this examiner, and, furthermore, 
there is no evidence that she did not review the veteran's 
medical file.  In addition, the Board notes that the 
veteran's claims file was sent to the examiner who performed 
the orthopedic examination a few weeks earlier, showing that 
the RO was aware of the request that the veteran's claims 
file be sent to the examiners for their review in conjunction 
with their examinations.  There is not indication the same 
procedure was not followed at the time of this nerves 
examination.  In any case, the Board finds that the history 
recorded by the examiner is fully consistent with the history 
of the veteran's peripheral nerve disorder, both as recorded 
by examiners and as reported by the veteran.  Thus, the Board 
is satisfied that the RO has substantially complied with the 
requested development and that a further remand is 
unnecessary in connection with this appeal.  
II.  Analysis

A.  Residuals of a closed fracture of the mid distal left 
tibia and fibula, 
with subluxation of the peroneal tendon

The veteran's residuals of closed fracture of the mid distal 
left tibia and fibula, with subluxation of the peroneal 
tendon, have been evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, 
pursuant to which the severity of impairment of the tibia and 
fibula is evaluated.  Under this code, a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent rating is warranted 
if there is malunion of the tibia and fibula with marked knee 
or ankle disability.  Finally, a 40 percent rating is 
warranted for actual nonunion of the tibia and fibula, with 
loose motion, requiring a brace.

The evidence shows that the veteran has pain in the left 
lower leg, with decreased sensation anteriorly and laterally 
in the fracture area.  X-ray examination results have 
repeatedly shown that the old fracture of the tibia and 
fibula is well healed, albeit with slight anterior prominence 
and shortening of the limb.  VA examination revealed that 
shortly after discharge from service the veteran's peroneus 
brevis tendon subluxated laterally at the lateral malleolus, 
allowing the tendon to pass 3 millimeters anterior to the 
posterior edge of the lateral malleolus.  This was deemed to 
be abnormal subluxation secondary to damage to the 
restraining ligaments.  More recent examinations have again 
showed that the peroneus brevis of the left leg subluxates 
anteriorly at the left ankle.  This subluxation was diagnosed 
as recurrent.  However, x-rays of the veteran's left ankle 
have consistently been normal, and physical examinations have 
revealed a full range of ankle motion, with no pain on 
motion.  He recently indicated that he had some pain in the 
left ankle area, which was said to be due to scarring.  
Examination in November 1997 revealed a full range of left 
knee motion, with no pain on movement.  The medial joint line 
was tender at the left knee, but the lateral joint line was 
negative.  Several well-healed traumatic scars were present.  
Knee x-rays in November 1995 were normal except for 1 
millimeter osteophytes at the joint surface of the patella 
proximally and distally, indicating some early degenerative 
changes.  Left knee x-rays in November 1997 again showed 
early degenerative changes, with synovitis.  However, both 
left knee and left ankle motion were full, with no complaints 
of pain on motion.  These symptoms indicate an overall level 
of tibia and fibula impairment, as measured by knee and ankle 
disability, which is no more than slight, particularly given 
the full range of motion and full functionality in the 
relevant joints. 

The veteran, however, has complained of pain in the left 
ankle and knee at the time of the examinations.  He has 
provided extensive descriptions, which the Board finds 
credible, as to the ways in which the pain of his ankle and 
knee have affected the tasks of everyday living.  
Specifically, the veteran has complained of an aching pain 
and occasional swelling in the left knee and ankle following 
extended periods of activity, such as walking for 1 mile, 
driving for 2 hours, or standing on his feet all day at work, 
which makes everyday tasks such as walking and driving his 
car somewhat difficult, as well as a popping sensation in the 
ankle when walking.  He has also reported that he is unable 
to engage in more rigorous activities, such as running, 
jumping, and jogging.  

In this regard, although lay witnesses are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, 
they may provide competent testimony as to visible symptoms 
and manifestations of a disorder.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). Such symptoms would undoubtedly result in some 
functional loss in addition to that which has objectively 
been demonstrated, and which the Board must consider.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Indeed, the examiner who performed the 
November 1997 VA orthopedic examination opined that the loss 
of functioning caused by these symptoms would correspond to 
approximately a 20-degree loss of flexion in the left knee.  
Furthermore, the Board acknowledges that the veteran suffers 
from occasional subluxation of the peroneal tendon at the 
left ankle and synovitis at that site, which must be taken 
into account.  The Board therefore determines that the 
objective evidence of full left knee and ankle motion, when 
viewed in conjunction with the veteran's consistent 
complaints of aching pain on use and swelling in the left 
ankle and knee following extended use, which the Board finds 
credible, and his descriptions of the functional effects of 
this pain, establishes that the veteran's left leg disorder 
more closely approximates the moderate level of severity 
contemplated by a 20 percent rating under DC 5262.  However, 
given that the objective findings regarding the veteran's 
left ankle and knee are not severe (recently described 
clinically as mild pain), and the fact that the veteran's 
functioning appears to be affected only after extended 
periods of use, the Board finds that a 30 percent rating 
under DC 5262 is not warranted by the evidence.

The Board has considered whether the veteran would be 
entitled to a higher evaluation under other, related DC 
sections.  However, the Board has found no evidence of knee 
ankylosis, as contemplated by DC 5256, knee subluxation, as 
contemplated by DC 5257, cartilage disorders, as contemplated 
by DC 5258 and DC 5259, or any actual limitation of leg 
motion, as contemplated by DC 5260 and DC 5261.  Nor has the 
veteran been diagnosed with genu recurvatum as contemplated 
by DC 5263.

In addition, the Board has considered rating the veteran's 
knee problems under DC 5003, pursuant to which the severity 
of degenerative arthritis is evaluated, in light of the 
recent x-ray finding of early degenerative arthritis of the 
left knee.  However, given the full range of actual knee 
flexion and extension on range of motion testing, the Board 
finds that an evaluation under this code could not result in 
a rating in excess of 20 percent.  The functional equivalent 
of a 20-degree loss in knee flexion, as recently reported, 
would not meet the criteria of a compensable rating based on 
limitation of range of motion.  See DC 5260 and 38 C.F.R. 
§ 4.71a, Plate II (normal knee flexion is to 140 degrees and 
limitation to 45 degrees is required for 10 percent).  
Compensable ratings are also provided for shortening of the 
lower extremity under DC 5275, beginning with 11/4 to 2 inches 
or 3.2 to 5.1 cms. (10 percent), but the reported 11 mm 
shortness in this case does not approximate the minimum 
compensable discrepancy in leg length.  

For the foregoing reasons, the Board finds that a 20 rating 
is the appropriate rating for the veteran's residuals of a 
closed fracture of the mid distal left tibia and fibula, with 
subluxation of the peroneal tendon.  The Board would point 
out that its denial of the claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  

In this appeal, however, there has been no assertion or 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  On the contrary, the veteran 
has stated that he is able to work standing on his feet for 8 
hours per day, albeit with some increased pain and stiffness 
following this extended period.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Scarring of the peripheral nerves associated with
a fracture of the left tibia and fibula

The veteran's service-connected scarring of peripheral nerves 
associated with the left tibia and fibula fracture has been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, 
mild, incomplete paralysis of the sciatic nerve warrants a 10 
percent rating; if moderate, a 20 percent rating is 
warranted; and if moderately severe, a 40 percent rating is 
warranted.  A review of the medical evidence reveals that the 
veteran has continued decreased sensation and numbness in a 
small area of the shin above the fracture area, diagnosed as 
neuropathy of the inferior patellae nerve, with possible 
scarring around the peripheral nerves.  At the time of the 
most recent peripheral nerves examination in December 1997, 
the examiner stated that this should not be occupationally or 
motorically disabling.  The Board finds that this 
symptomatology most closely approximates the mild level of 
severity contemplated by a 10 percent rating for incomplete 
nerve paralysis.  Furthermore, given that this numbness 
involves only a small area, and is not located in an area 
which causes any decreased functioning, the Board determines 
that an increase to 20 percent for moderate scarring of 
peripheral nerves associated with a left tibia and fibula 
fracture is not warranted by the evidence.

As to whether the veteran is entitled to a higher evaluation 
under other, related DC sections, the disability ratings 
contemplating the impairment of other nerves, such as the 
external popliteal nerve (DC 8521), musculocutaneous nerve 
(DC 8522), anterior tibial nerve (DC 8523), internal 
popliteal nerve (DC 8524), posterior tibial nerve (DC 8525), 
anterior crural nerve (DC 8526), internal saphenous nerve (DC 
8527), obturator nerve (DC 8528), external cutaneous nerve of 
the thigh (DC 8529), and ilio-inguinal nerve (DC 8530) all 
provide for no more than a 10 percent disability rating for 
mild incomplete nerve paralysis.  Therefore, as the veteran's 
nerve disorder has been found to be no more than mild in 
severity, an increase above 10 percent under any of these 
other code sections is not warranted.  The evidence does not 
present any factors which would render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1) (1999). 


ORDER

The 20 percent disability rating initially assigned for the 
veteran's residuals of a closed fracture of the mid distal 
left tibia and fibula, with subluxation of the peroneal 
tendon, was proper, and thus a rating in excess of 20 percent 
is denied.



The 10 percent disability rating initially assigned for the 
veteran's scarring of peripheral nerves associated with the 
veteran's service-connected residuals of a fracture of the 
left tibia and fibula was proper, and thus a rating in excess 
of 10 percent is denied.




		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 


